Claekson, J.,
dissenting: The question involved in this appeal: Did chapter 205, Private Laws of 1929, entitled “An act to Extend the Corporate Limits of the City of Asheville,” ratified 18 March, 1929, *215authorize the city of Asheville, after the approval of city extension by the voters in said city and annexed territory, on 30 April, 1929, to pass an ad valorem tax ordinance for its fiscal year beginning 1 September, 1929, on taxable property situated 1 May, 1929, in territory annexed to the city of Asheville? I think so.
Under section 3 of the act it was mandatory that the election be held on Tuesday, 30 April, 1929, and the act went into effect from and after its ratification 18 March, 1929. The election was held in accordance with the act and a majority of votes cast was “For City Extension” and “Greater Asheville” was born.
Part of section 5, is as follows: “If at such election a majority of the votes cast shall • be ‘Por City Extension,’ then, from and after the thirtieth day of June, one thousand nine hundred and twenty-nine, the corporate limits of the said city of Asheville shall be extended as herein provided, and the .territory described above shall be a part of the corporate territory of the city of Asheville, and such territory, its citizens and property, shall be subject to the charter and all laws, ordinances and regulations in force in said city.”
Section 7, in part: “That if the corporate limits of the city of Ashe-ville are extended as herein provided, the city of Asheville shall assume all the valid and subsisting outstanding bonded indebtedness and other liabilities incurred for necessary expenses of the incorporated towns of Kenilworth, Biltmore, South Biltmore, and the city of Asheville shall succeed to all the assets, revenues, taxes, assessments, real and personal properties of said municipal corporations,” etc.
Section 8, in part: “That if the corporate limits of the city of Ashe-ville shall be extended by said election as hereinbefore provided, then the city of Asheville shall assume all of the bonded debt of the "Wbolsey Sanitary Sewer District,” etc.
Section 10, in part: “That if the corporate limits of the city of Ashe-ville sháll be extended by said election as herein provided, then it shall be the duty of the city of Asheville after the date of said election and before the thirtieth day of June, one thousand nine hundred and twenty-nine, to surrender the control of the present city of Asheville Special Charter School District and shall surrender the same to the board of education of Buncombe County,” etc.
The plaintiff contends: That section 5 of the Greater Asheville Act extended the Asheville city limits so as to include his property only from and after 30 June, 1929, and consequently, since his property was not within the corporate limits of Greater Asheville on 1 May, 1929, the day after the election established city extension, the taxable situs of his property was within the town of Biltmore Forest and not in Greater Asheville, although the Greater Asheville boundary is described by *216course and distance in section 1 of Greater Asheville Act, so as to include both old Asheville and all annexed territory, including that portion of the town of Biltmore Forest in which plaintiff’s property was located on 30 April, 1929. Plaintiff furthermore contends that the relation of debtor and creditor between him and the town of Biltmore Forest was fixed by the taxable situs of his property on 1 May, 1929, and that it could not thereafter be changed by the Greater Asheville Act which included his property within the city of Asheville on 1 July, 1929. Plaintiff also contends that the taxable situs of his property was in the town 'of Biltmore Forest on 1 June, 1929, the date fixed by law when the tax lien attaches, and that unless his property was within the city of Asheville on 1 June, 1929, which he denies, the city of Asheville could not by its ordinance passed 8 October, 1929, levying an ad valorem tax on plaintiff’s property fasten a tax lien upon it as of 1 June, 1929.
The defendant contends: That on 30 April, 1929, the only condition prefixed to the annexation of territory under the Greater Asheville Act was removed by an election at which a majority of the. voters voted “For City Extension” and that eo instanti this condition was removed, the provisions of the Greater Asheville Act became effective. Section 5 of Greater Asheville Act and the provisions therein which extends the corporate limits of the city of Asheville from and after 30 June, 1929, contemplates that the administration of annexed territory for municipal purposes by the city of Asheville was set to begin on 1 July, 1929, and that on 30 June, 1929, the administration of such territory by the town of Biltmore Forest, the towns of -Kenilworth, Biltmore and South Bilt-more and by the Sanitary District of Woolsey and the other water and sewer districts should terminate. This provision relates exclusively to a transfer of municipal administration from the former towns and districts to the city of Asheville and it fixes a date when that transfer shall be accomplished.
By section 7 the language is clear that on 30 April, when Greater Asheville was born, it had to assume all the indebtedness of the town taken in and the city of Asheville “shall succeed to all the assets, revenues, taxes, assessments, real and personal properties of said municipal corporations," not from 1 July, 1929, as contended for by plaintiff but from the date of 30 April, 1929, when by vote the territory became Greater Asheville.
Nothing is said in section 5, as to assets, revenues, taxes, assessments, etc., but it says in regard to -the corporate limits of Greater Asheville, “such territory its citizens and property, shall he subject to the charter and all laws, ordinances and regulations in force in said city,” and this shall be from 1 July, 1929. The two sections are reconcilable. Section 5, relates to- the police administration of Greater Asheville and the *217transfer of municipal administration of these former towns and districts into Greater Asheville, and until 1 July, 1929, is given to take over this burden. Section 7 says in plain words when the corporate limits are 'extended, as herein provided, that is, when the vote was taken 30 April, Greater Asheville shall assume all the burdens of these towns, etc., and so instantly as the burdens are assumed by Greater Asheville, the benefits are given to Greater Asheville “shall succeed to all the assets, revenues, taxes, assessments, real and personal property of said municipal corporation
It was never intended by the act, and there is no language that so says, that the tax period shall begin 1 July, 1929, but, on the contrary, the reasonable construction is that the tax period shall begin from 30 April, 1929, and the Greater Asheville shall succeed to all the assets, revenues, taxes, etc.
The position here taken is consonant with reason and justice. Construing the intent of the General Assembly, it would hardly be supposed that the General Assembly would entail on old Asheville $700,000 of extra taxes and assume the burdens of the new territory Greater Ashe-ville, and relieve the new territory from taxes at the same time the new territory gets its indebtedness assumed and interest paid on bonds, fire and police protection, sanitary service, water, lights and other conveniences furnished by old Asheville.
The different sections of the act are reconcilable, and it is an unreasonable construction that would put such a burden on old Asheville. Plaintiff’s property, as before shown, was in Greater Asheville on 1 May, 1929, when the situs of taxable property was fixed by law for the ensuing year. Plaintiff’s property was on 1 May, 1929, in Greater Asheville, his property was subject to tax from that date. His property is receiving the benefits and should bear the burden of taxation.